Citation Nr: 0420465	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to November 
1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision in 
which the RO denied a rating in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee.  The veteran filed a notice of disagreement (NOD) in 
November 2000, and a statement of the case (SOC) was issued 
later that month.  The veteran also filed a substantive 
appeal that same month.  In March 2001, the veteran testified 
during a hearing before the undersigned Veterans' Law Judge 
at the RO; a transcript of that hearing is of record.

In May 2001, the Board remanded the veteran's claim for 
additional development by the RO.  In its April 2003 
decision, the RO increased, to 20 percent, the veteran's 
rating for his degenerative joint disease of the right knee; 
the veteran thereafter indicated that he would continue his 
appeal, and requested a rating in excess of 20 percent.  As 
noted in its July 2003 supplemental SOC (SSOC), the RO denied 
the veteran's claim for a rating in excess of 20 percent.    

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a rating in excess of 20 percent for 
degenerative joint disease of the right knee is warranted, 
even though it will, regrettably, further delay a decision on 
the claim on appeal.

The Board notes, initially, that further examination of the 
veteran is necessary.  In May 2001, the Board remanded the 
veteran's claim, in part, for a VA examination for 
degenerative joint disease of the right knee, to include 
findings in accordance with the criteria set forth in DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995) and 38 C.F.R. §§ 
4.40, 4.45 (2003).  Under such criteria, when evaluating 
joints on the basis of limited motion, VA must consider 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  Id.  Furthermore, these determinations should be 
made by an examiner and should be portrayed by the examiner 
in terms of the additional loss in range of motion due to 
these factors, to include with repeated use and during flare-
ups.  See DeLuca, 8 Vet. App. at 205-207.    

In July 2001, the veteran underwent VA examination during 
which he demonstrated in his right knee flexion from 0 to 130 
degrees, and extension from 0 to 130 degrees.  It was 
objectively noted that the veteran had right knee pain, as 
well as on range of motion grinding, crepitation, and 
difficulty arising from a squatting position, and also that 
there was a slight decrease of range of motion.  The examiner 
provided an impression of shrapnel about the right knee, and 
osteoarthritic changes of the patella.        

However, the Board finds that the results of this examination 
are inadequate for evaluating the extent of the veteran's 
disability.  The July 2001 examiner noted that the veteran 
experienced pain in his right knee, however, he did not 
attempt to quantify any additional findings as to range of 
motion loss with repeated use and/or during flare-ups.  
Additionally, there is no indication from the examiner's 
report as to whether complete records were available for 
review, even though the veteran's history should be 
considered in connection with examination (see, e.g., 
38 C.F.R. § 4.1 (2003).  

Therefore, the Board finds that, to get an accurate depiction 
of the effects of the veteran's service-connected right knee 
disability, the RO should arrange for the veteran to undergo 
another orthopedic examination of the right knee.  See 
38 C.F.R. § 4.2.  In addition to the DeLuca findings, noted 
above, the examiner's comments on whether the veteran has 
both arthritis and instability affecting the right knee would 
be helpful in resolving the issue on appeal, as, under such 
circumstances, the veteran may be entitled to separate 
evaluations for arthritis and instability.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-
98 (Aug. 14, 1998).  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia, 
dated from July 1991 to May 2001, and from January 2002 to 
May 2003.  The Board in its May 2001 remand also requested 
that the RO obtain all outstanding treatment records from the 
Augusta VAMC in Augusta, Georgia, but it is not clear from 
the record whether the RO has attempted to obtain these 
records.  Additionally, subsequent to the Board's May 2001 
remand, the veteran has indicated that pertinent treatment 
records may be available at the Atlanta VAMC in Decatur, 
Georgia.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Atlanta and 
Augusta VAMCs, and from the Carl Vinson VAMC since May 2003, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003) as regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should request all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's degenerative 
joint disease of the right knee from the 
Atlanta and August VAMCs, and from the 
Carl Vinson VAMC since May 2003.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his right knee.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include x-rays and range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected right knee disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner should also specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation.  
If instability is present, the examiner 
should provide an assessment as to whether 
such instability is slight, moderate or 
severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the comments 
provided, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 20 percent for degenerative 
joint disease of the right knee in light 
of all pertinent evidence and legal 
authority.  The RO must document its 
specific consideration of the 
DeLuca/38 C.F.R. §§ 4.40 and 4.45 factors, 
as well as whether separate ratings for 
arthritis and instability affecting the 
right knee are warranted. 

9.	Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC (to 
include citation to all additional legal 
authority considered, and clear reasons 
and bases for all determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



